DETAILED ACTION
	The current Office Action is in response to the papers submitted 05/03/2022.  Claims 1 - 20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art teaches recording the addresses of blocks of memory and training data management models.  However, the prior art fails to teach individually or in combination the limitations of…
(Claim 1)	“…the contextual data including user contextual data, environmental context data, and system telemetry contextual data…training, based on the contextual data, the data contextual migration model, including…generating a configuration policy including configuration rules, the configuration rules for prioritizing pre-loading of a subset of the data blocks to be provided at the information handling system…in response to monitoring the contextual inputs, 1) accessing the data contextual migration model including the configuration policy, ii) identifying one or more of the configuration rules based on the monitored contextual inputs, and iii) applying the one or more configuration rules prioritize pre-loading of the subset of data blocks to be provided at the information handling system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 9 and 17 are allowed for containing similar limitations indicated allowable in claim 1.
All remaining claims are allowed for being dependent on an allowed base claim thus incorporating the allowable subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136